Citation Nr: 1121039	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for L4-5 herniated disk as secondary to the service-connected residuals of second degree burns with polyneuropathy of the left leg and foot.  
 
2.  Entitlement to service connection for right lower extremity disability (claimed as right leg idiopathic peripheral neuropathy and right knee pain) as secondary to the service-connected residuals of second degree burns with polyneuropathy of the left leg and foot.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  January 1974 to March 1975.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the RO. 

The Board remanded the case to the RO in September 2009 for further development and adjudication.  

The Veteran has raised the matter of service connection for depression and the claim for a rating in excess of 30 percent for the service-connected residuals of second degree burns with polyneuropathy of the left leg and foot, and a total disability rating due to individual unemployability by reason of service-connected disability.  See Written Brief Presentation dated in March 2011.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

The issue of service-connection for a right lower extremity disability is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran is not shown to have manifested complaints or findings referable to L4-5 disk disease in service or for many years thereafter.  

3.  The currently demonstrated L4-5 herniated disk is not shown to be due to an event or incident of his period of active service or to be caused or aggravated by service-connected disability. 

4.  The Veteran is not shown to suffer from CRPS or other disability manifested by chronic low back pain that is due to the service-connected residuals of second degree burns with polyneuropathy of the left leg and foot.  



CONCLUSION OF LAW

The Veteran does not have a low back disability to include any manifested by an L4-5 herniated disk due to disease or injury that was incurred in or aggravated by active service; nor is any proximately due to or the result of the service-connected residuals of second degree burns with polyneuropathy of the left leg and foot.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claims for service connection in correspondence sent to the Veteran in November 2005.  

This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Notice pursuant to the Dingess decision was sent in March 2006.  The claims were readjudicated in an November 2010 supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records, lay statements, Social Security Administration (SSA) records, and reports of VA examinations.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   


II.  Analysis

The Veteran contends that he is entitled to service connection for L4-5 herniated disk and a right lower extremity disorder.  Specifically, he asserts these conditions are caused by the service-connected residuals of second degree burns with polyneuropathy of the left leg and foot.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 18   (1993).  


L4-5 Herniated Disk

Initially, the Board notes that the Veteran does not contend (nor does the evidence of record show) that the claimed back condition is directly related to an injury or other event of his period of active duty.  The Board finds it to be significant that the service treatment records are wholly devoid of treatment or diagnoses regarding a lumbar spine condition.  

Post-service, the first complaints of low back pain are in 2001.  However, according to the March 2006 VA examination, the first objective evidence of a herniated L4-5 disk was based on a magnetic resonance imagining (MRI) study done in December 2004.  

This represents a 26-year evidentiary gap between the Veteran's period of active service ending in 1975 and the apparent onset of his complaints of pain in 2001.  There is a 29-year evidentiary gap between discharge and the radiographic evidence in 2004.    

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

This absence of evidence of complaints or treatment constitutes negative evidence against the claim because it tends to disprove that a low back condition, including L4-5 disk herniation, was the result of any event or incident of the Veteran's period of active service.  See Maxson, supra.

As the Veteran's back condition was not clinically identified during service or for years thereafter, service connection can only be granted if there is competent evidence linking the current disability to service or a service-connected disability.  

Here, there is no competent evidence to show that the claimed L4-5 herniated disk is due to an identified injury or incident of the Veteran's service or was caused or aggravated by the service-connected residuals of second degree burns of the left leg and foot.  

A May 2005 VA letter noted that CRPS of left leg was a complex neurological disease that might cause hyperexcitability of nociceptive primary afferent neurons resulting in biochemical and physiological changes centrally at the level of the spinal cord and brain.  

The VA health care provider indicated that it was not uncommon for the area of ongoing pain, hyperalgesia and allodynia to spread to other areas over time.  She added that the Veteran in this case had not been able to properly bear weight on his left lower extremity since his initial injury.  

The VA health care provider opined that improper weight bearing and the perpetuation of aberrant neural transmission from CRPS might explain the development of other pain problems including chronic low back pain.  She concluded it was as likely as not that this might have been initiated by the original burn injury the Veteran suffered in service. 

This statement, the Board finds, is not probative as to the question of causation of the L4-5 disk herniation, nor does it serve to establish that the Veteran has developed separate and discrete chronic low back pain that was caused or aggravated by altered weight bearing or CRPS due to the service-connected left leg disability.  

See Sanchez-Benitez, supra; see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

After a VA examination in March 2006, the Veteran was diagnosed with L4-5 herniated disk with pain radiating to the hips.  The examiner opined that it was possible that the Veteran might have developed CRPS in other areas of his body, but there was no evidence that it was service connected.  

The examiner indicated the Veteran had serious pathology of the spine including congenital spinal cord narrowing, L4-5 herniated disks and ligamentous hypertrophy of L3-4.   

The VA examiner reasoned that any injury could cause CRPS and that low back pain radiating to his hips was just as likely as not related to his back pathology.  

The VA examiner concluded there was a possibility that the Veteran had developed CRPS, but the low back was not discolored but rather had the appearance of ligamentous hypertrophy as indicated on MRI with visible muscle spasm.  The examiner concluded that any connection that the Veteran developed CRPS would be pure speculation.  

After VA examination in December 2006, the examiner opined there was no evidence that suggested that an L4-5 herniated disk was related to the Veteran's service-connected residuals of a second degree burn.  The examiner found that such structural conditions were of a mechanical or traumatic origin and that the Veteran had no history of back injury.  

The examiner added that the Veteran's gait disturbance from a lower extremity condition might exacerbate the symptoms of existing disk herniation, but it was less likely as not to be the primary cause of lumbar disk herniation.  The examiner concluded that it was quite apparent that the disk degeneration in the lumbar area was unrelated to his left foot burn injury.  

While the Veteran asserts that the low back condition is related to his service-connected residuals of second degree burns of the left foot and leg, the preponderance of the evidence is against the claim.  

The Veteran's lay statements alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose or opine as to likely etiology of the neck condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Moreover, on this record, the Board finds that the Veteran has not presented credible lay assertions sufficient to establish a continuity of symptomatology referable to any low back pathology since service.  

In sum, the preponderance of the evidence is against the claim; thus, the Veteran may not be afforded the benefit of the doubt and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for L4-5 herniated disk as secondary to the service-connected residuals of second degree burns with polyneuropathy of the left leg and foot is denied.


REMAND

Having considered the Veteran's contentions in light of the evidence of record, the Board finds that further development is required in connection with the claim of service connection for a disability of the right lower extremity to include CRPS as secondary to the service-connected disability of the other lower extremity.  

A review of the record shows that a May 2005 VA letter indicated that the CRPS of left leg was a complex neurological disease and might cause hyperexcitability of nociceptive primary afferent neurons resulting in biochemical and physiological changes centrally at the level of the spinal cord and brain.  

The VA health care provider indicated that it was not uncommon for the area of ongoing pain, hyperalgesia and allodynia to spread to other areas over time.  She further indicated that the Veteran had not been able to properly bear weight on his left lower extremity since his initial injury.  

The VA health care provider opined that improper weight bearing and the perpetuation of aberrant neural transmission from CRPS might explain the development of other pain problems including pain in his right knee.  She opined that the condition as likely as not might have been initiated by the original burn injury the Veteran suffered in service. 

A November 2005 VA letter revealed the Veteran developed CRPS in his feet and knees, which resulted in constant pain, altered sensation and disability.  

A VA health care provider in July 2006 indicated that the Veteran had CRPS in his lower extremities.  The provider stated that the neurosurgical group had ruled out mechanical factors with MRI and computerized tomography (CT) scanning.  

The Veteran also had negative electromyography (EMG) and nerve conduction studies, which ruled out radiculopathy.  The provider opined that the Veteran's disability clearly stemmed from the initial burn to the left foot, with no other explanation. 

After VA examination in March 2006, the Veteran was diagnosed with idiopathic peripheral neuropathy of the right leg following no specific root pattern, right knee pain of unknown etiology and CRPS of the left leg.  

The VA examiner opined that it was possible the Veteran might have developed CRPS in other areas of his body, but there was no evidence that it was service connected.  The VA examiner added that there appeared to be a possibility of mirror image CRPS of the right leg as a progressive condition.  The examiner further stated that, though the right leg might have CRPS, any connection to the left leg polyneuropathy would be pure speculation.  

The December 2006 VA examiner indicated that mirror CRPS of the right leg was more complex.  The examiner noted the Veteran sustained a burn injury to the left leg in 1975 and 25 years later began experiencing pain and numbness in his left leg.  The examiner further stated that the Veteran's symptoms worsened and extended to other extremities since that time.  

The examiner noted the Veteran had been treated for CRPS with various modalities, none of which had any significant effect.  The Veteran had no evidence of any ankle clonus, but some muscle spasticity of the right leg.  

The examiner stated that the Veteran had MRI studies of the cervical spine which showed moderate to large disk protrusion that was impinging on the cervical cord and effacing the cerebral spinal fluid around the cord at this level indicating probable spinal cord edema.  This raised the possibility of a central cord syndrome.  

The examiner noted that medical journal articles outlined clinical symptoms and pathoanatomic changes in cervical myelopathy due to spondylotic  changes.  The leading symptoms were numbness and clumsiness of upper and lower extremities, mostly combined with gait disturbance.  

Significantly, the examiner indicated that he was unable to render an opinion as to whether the Veteran's right leg condition was related to residuals of his service-connected left lower extremity condition without resorting to mere speculation.

The examiner did indicate that it was quite possible the Veteran was experiencing extension of his CRPS from his left leg to his other extremities and that his extremity impairments were related to nonservice-connected lumbar and cervical spine disk herniation conditions.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of the records referable to all treatment received for the claimed right lower extremity disability since 2009.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

The RO also should notify the Veteran that he may submit medical evidence or treatment records to support his claims.
	
2.  The RO then should schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of the claimed right lower extremity condition.  

The claims folder should be available to the examiner for review.   All indicated testing and diagnostic studies should be performed.  

The examiner should elicit from the Veteran and record a full medical history and report detailed clinical findings referable to the claimed right lower extremity condition.  

Based on his/her review of the case, the examiner should offer an opinion as to whether the Veteran at least as likely as not suffers from a current right lower extremity disability to include any due to CRPS that was caused or aggravated by the service-connected left lower extremity disability.    

3.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Board does not intimate any opinion as to the merits of the case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


